DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangi et al. (US 9444205) in view of Tsuruta et al. (US 2011/0053404).
As per claim 21: Rangi discloses a connector 10 comprising: a housing 12 formed of an insulative material, the housing 12 having first and second opposite ends (see fig. 2), the housing 12 defining an opening therein which is open at each of the first and second opposite ends (see fig. 2, wherein the 2 open ends can be accommodate the mating connector and the cable), the housing 12 having a silo 68 formed in the opening 28, an end of the silo 68 being positioned at or proximate to the first end of the housing 12, the silo 68 defining a cavity (see fig. 6); and a terminal 16 which is operatively associated with the housing 12, the terminal 16 having a base portion 38, a contact portion 46 and a securing portion 40 which are each formed of a conductive material, the base portion 38 having first and second opposite ends see figs. 3-4), the contact portion 46 extending outwardly from the first end of the base portion 38, the securing portion 40 extending outwardly from the second end of the base portion 38, the base portion 38 and the contact portion 48 defining an interior space of the terminal 16, the securing portion 40 
Further, the prior art of record of Rangi does not disclose the mating end of the connector is along the longitudinal direction as claimed in the instant invention to mate with other mating connector, but Rangi instead discloses an angle connector to mate with other mating connector as desire. However, a person having ordinary skill in the art would know that having an angle connector to mate with other mating connectors, instead of having a connector provided along a longitudinal direction to other mating connectors can only deal with intended use/matter of design choice from the manufacture in order to provide the right connection to the right products as desire; and last but not least the angle connector can make it easier to route the connections through tight corners and spaces, also the right angle connection can eliminate stress placed on the power cord conductors and the strain relief. 
	Tsuruta discloses a connector 10 comprising a housing 10A which is having 1st end and 2nd opposite end provide in along a longitudinal direction in order to provide stable, reliable, secure and to be able to mate with the female mating connector (as shown in fig. 5) as desire of the products outcomes.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connector of Rangi by having a connector with a 2nd end provided along a longitudinal direction as claimed as taught by Tsuruta in order to satisfy the manufacture desire of the products which are intended for the connector to be used within. Furthermore, having along a longitudinal direction connector as claimed instead of an angular connector as shown in prior art of record can only deal with intended use/matter of design choice from the manufacture desire because such modification still would not change the function of the connector after all. And it has been held that a recitation with respect to the manner in which a claimed apparatus is interested to be 

	As per claims 22-31: Rangi discloses the connector 10, further comprising a cap (see fig. 2; wherein the cap directly holds the wire assembly and indirectly hold the terminal element 16 within the housing element 12); and wherein the terminal is formed in a tubular shape with an exterior periphery defined around the base portion 38; and wherein the exterior periphery is defined in a rectangular fashion (See Col. 2, lines 39“ 44, wherein the electric terminal assemblies may be any desirer type of terminal); and wherein the contact portion 46 of the terminal 16 is formed as having a plurality of spring fingers 34 which extend outwardly from the base portion 38; and wherein each spring finger 34 has a contact point (see fig. 5) at a distal end thereof; and wherein each spring finger 34 is disposed within the receiving slot with each contact point being adjacent the projection 58 (see fig. 2); and wherein the peg 36 has a blocking end (an end that adjacent to the block portion element 58) which extends beyond the spring fingers 34 (see figs. 3-4); and wherein the blocking end of the peg 36 is positioned between the end of the silo 68 and the spring fingers 34 (see fig. 2); and wherein the configuration and positioning of the blocking end of the peg 38 and the end of the silo 68 inhibit touching of the contact portion 46 of the terminal 16; and wherein the base 56 of the peg 36 is secured to the base portion 38 by a pin (see fig. 6; lines 33-40).

Claim 32 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangi et al. (US 9444205) in view of Murakami et al. (US 6589078).
	As per claim 32: Rangi discloses the connector 10, and the silo 68. However, Rangi does not explicitly disclose wherein the end of the silo is positioned to be generally flush with the first end of the housing.
	Murakami discloses a connector 19, wherein a (silo) terminal inserting portion 23 is formed and flush with the housing main body 21 (as shown in fig. 1) to further provide a perfect/stable/reliable and secure alignment, also to guide the terminal for a connection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connector of Rangi by having a connector wherein the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on solely reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831